FILED: March 9, 2021

                           UNITED STATES COURT OF APPEALS
                               FOR THE FOURTH CIRCUIT


                                            No. 20-1839
                                        (8:17-cv-01596-PJM)


DISTRICT OF COLUMBIA; STATE OF MARYLAND,

                        Plaintiffs - Appellees,

v.


DONALD J. TRUMP, President of the United States of America, in his official
capacity and in his individual capacity,

                        Defendant - Appellant.


---------------------------------------------------------------

SCHOLAR SETH BARRETT TILLMAN; JUDICIAL EDUCATION PROJECT,

                        Amici Supporting Appellant.



                                                 ORDER


        The Supreme Court granted Donald J. Trump’s petition for a writ of certiorari from

earlier action in this case, vacated our earlier opinion in In re: Trump, 958 F.3d 274 (4th

Cir. 2020) (en banc), and remanded with instructions to dismiss the case as moot under

United States v. Munsingwear, Inc., 340 U.S. 36, 39 (1950) (noting that the “established

practice” when a case has become moot while on appeal is “to reverse or vacate the
judgment below and remand with a direction to dismiss”). Accordingly, we dismiss this

appeal as moot, vacate the decisions below in District of Columbia v. Trump, 291 F. Supp.

3d 725 (D. Md. 2018); 315 F. Supp. 3d 875 (D. Md. 2018); and 344 F. Supp. 3d 828 (D.

Md. 2018), and remand with instructions to dismiss the case.



                                                      FOR THE COURT

                                                      /s/Patricia S. Connor
                                                                Clerk




                                           2